                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


KIM WECKBACHER,                 :
                                :            Case No. 2:16-cv-01187
         Plaintiff,             :
                                :            JUDGE ALGENON L. MARBLEY
    v.                          :
                                :            Magistrate Judge Vascura
MEMORIAL HEALTH SYSTEM MARIETTA :
MEMORIAL HOSPITAL,              :
                                :
         Defendant.             :

______________________________________________________________________________

LYNNETT MYERS, et al.,          :
                                :            Case No. 2:17-cv-00438
         Plaintiffs,            :
                                :            JUDGE ALGENON L. MARBLEY
    v.                          :
                                :            Magistrate Judge Vascura
MEMORIAL HEALTH SYSTEM MARIETTA :
MEMORIAL HOSPITAL               :
                                :
         Defendant.             :

______________________________________________________________________________

JOSHUA BOOTH,                   :
                                :            Case No. 2:17-cv-00439
         Plaintiff,             :
                                :            JUDGE ALGENON L. MARBLEY
    v.                          :
                                :            Magistrate Judge Vascura
MEMORIAL HEALTH SYSTEM MARIETTA :
MEMORIAL HOSPITAL               :
                                :
         Defendant.             :

______________________________________________________________________________




                                      1
                                       OPINION & ORDER

                                       I. INTRODUCTION

       This matter is before the Court on Plaintiffs’ Motion for a New Trial. (Doc. 80.)1 For the

reasons set forth below, the Court DENIES the Motion [#80].

                                        II. BACKGROUND

        Beginning on November 12, 2019, the Court presided over a seven-day jury trial in this

case. At issue were Plaintiffs Kim Weckbacher, Lynette Myers, Carol Butler, and Joshua Booth’s

claims for Retaliation under the Fair Labor Standards Act, and Plaintiffs Myers and Butler’s claims

for Tortious Interference with a Business Relationship under Ohio state law. On November 20,

2019, the jury returned a verdict in favor of Defendant Marietta Memorial Hospital on all counts.

Plaintiffs have now filed this Motion for a New Trial.

                                   III. STANDARD OF REVIEW

       Federal Rule of Civil Procedure 59(a) provides that the Court may, on motion, grant a new

trial on all or some of the issues—and to any party—after a jury trial, for any reason for which a

new trial has heretofore been granted in an action at law in federal court. Fed. R. Civ. P. 59(a).

Courts “have interpreted this language to mean that a new trial is warranted when a jury has

reached a ‘seriously erroneous result’ as evidenced by: (1) the verdict being against the weight of

the evidence; (2) the damages being excessive; or (3) the trial being unfair to the unmoving party

in some fashion, i.e., the proceedings being influenced by prejudice or bias.” Holmes v. City of

Massillon, Ohio, 78 F.3d 1041, 1045-46 (6th Cir. 1996). The authority to grant a new trial “is

confided almost entirely to the exercise of discretion on the part of the trial court.” Allied Chemical



1
 This is a consolidated matter. All references to the Court’s docket pertain to case number 16-
cv-01187.

                                                  2
Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (1980). However, “while the district judge has a duty to

intervene in appropriate cases, the jury’s verdict should be accepted if it is one which could

reasonably have been reached.” Bruner v. Dunaway, 684 F.2d 422, 425 (6th Cir. 1982).

                                         IV. ANALYSIS

       Plaintiffs advance three grounds for seeking a new trial: (1) Defendant made improper and

misleading statements during closing argument; (2) Defendant violated the “Golden Rule” during

closing argument; and (3) the jury’s verdict was against the weight of the evidence. The Court

will address each argument, in turn, below.

       1. Whether Defendant Made Improper and Misleading Statements During Closing
          Argument

       Plaintiffs contend that the Court should order a new trial because Defendant made several

misleading statements during closing argument that possibly misled the jury. Specifically,

Plaintiffs assert that it was improper for Defendant to: (1) reference Plaintiffs’ ability to receive

justice in their wage and hour class-action case; (2) reference the merits of the class-action case;

and (3) refer to admitted testimony as hearsay.

       The Sixth Circuit has instructed that “counsel should not introduce extraneous matters

before the jury, or, by questions or remarks, endeavor to bring before it unrelated subjects, and,

where there is a reasonable probability that the verdict of a jury has been influenced by such

conduct, it should be set aside.” City of Cleveland v. Peter Kiewit Sons’ Co., 624 F.2d 749, 756

(6th Cir. 1980) (internal quotations and citation omitted). In determining whether there is a

reasonable probability that a jury verdict has been influenced by improper conduct, “a court must

examine, on a case-by-case basis, the totality of the circumstances, including the nature of the

comments, their frequency, their possible relevancy to the real issues before the jury, the manner




                                                  3
in which the parties and the court treated the comments, the strength of the case (e.g. whether it is

a close case), and the verdict itself.” Id.

        First, Plaintiffs argue that it was improper for Defendant to suggest to the jury that

Plaintiffs could receive the justice they sought in this case by prevailing in their upcoming wage

and hour class-action suit. Plaintiffs take particular issue with the following statement:

        And the other thing that I need to mention concerning kind of this I’m going to call it self-
        righteous approach that we’re just here so it doesn’t happen to anybody else, we’re just
        here one time, we’ve got one opportunity to ask for your verdict, it’s not true. You already
        know it’s not true. They’ve got this other case. They’ve got the big class action wage and
        hour case. So they’re coming back. This is not their one time. This is their first time.
        Their second time is going to be in July when another jury is going to sit here and decide
        that wage and hour class case in front of Judge Marbley with these same lawyers, this same
        crew, those four same plaintiffs. They’re coming back. So this isn’t their one time.

(Doc. 80 at 5.) Plaintiffs maintain that this statement misled the jury into believing Plaintiffs would

have “a second bite at the apple” and prejudiced the jury by providing them with the opportunity

“to pass the buck to some future jury.” The Court disagrees.

        As a threshold matter, Plaintiffs failed to raise any objections during Defendant’s closing

argument. Plaintiffs, therefore, face a higher burden in establishing prejudice. See Smith v. Rock-

Tenn Servs., Inc., 813 F.3d 298, 315 (6th Cir. 2016) (“We require a heightened showing of

prejudice when, as here, a party fails to object.”). With respect to the merits of Plaintiffs’

argument, common sense alone would have led the jury to recognize that this case and the class-

action suit involved distinct issues. Indeed, otherwise, there would have been no need for the jury

to sit through seven days of trial in this case. Moreover, Plaintiffs had the opportunity to cure any

misstatements during their rebuttal argument, and they did so:

        I told you this was their one chance at justice. Mr. Davidson says, no, it’s not, they got
        another chance this summer. That case is on behalf of 2,000 plus people, not just these
        four. If they win, they’re going to get money for the lunches they worked through and
        didn’t get paid for. That’s not this. It has nothing to do with them getting retaliated against.
        You are their only chance at justice in the retaliation case. They’re four of the 2,000

                                                   4
       plaintiffs, just people trying to get paid for working through their lunch break. Don’t let
       him deceive you into thinking that trial coming up this summer has anything to do with
       them getting retaliated against. It does not. This is their only chance at justice for being
       retaliated against.

(Doc. 87 at 6.) Given this rebuttal argument, it is difficult to imagine the jury was left questioning

whether Plaintiffs would have another opportunity to litigate their retaliation claims during the

class-action case.

       Plaintiffs also argue that Defendant made improper references to the merits of the wage

and hour class-action lawsuit. Plaintiffs point to the following statements as evidence that

Defendant ignored the Court’s in limine ruling, which instructed the parties to refrain from

attempting to litigate the class-action suit in this forum:

       The next thing I want to talk to you about is I think an effort to convince you that because
       there are four people involved in this case, something bad must have happened. It just
       didn’t happen to one person, it happened to four people. Well. Each of them has an
       individual story which you’ve heard about and we’ll discuss a little bit more. But you’ve
       also heard there is more than 2,000 others.

       ...

       But let me talk to you and let me show you what it means to be four people out of a couple
       of thousand who claim that they’re retaliated against. So we’ve done representation here,
       and this is a nice picture of the hospital on a nice summer day, unlike today. And you see
       what it looks like with respect to these class members depicted in blue over two thousand
       people who are in that class, and then here is the four that claim retaliation. There are no
       other claims out of over two thousand people, no other claims; just these four.

       And Mr. Babin asked the question -- I don’t even remember of whom, but it was yesterday.
       Isn’t it easier to retaliate against four people than two thousand people? I don’t think it’s
       easy to retaliate against anybody; and certainly the hospital didn’t. But what did they
       accomplish if they had in fact retaliated against these four people, if you believe that for a
       moment? What did they accomplish? There’s still two thousand people out there in this
       class, in this case that’s going to be decided next July.

       ...

       This wage and hour case, one last comment about it. The Fair Labor Standards Act does
       not require an employer to offer breaks. It does not require an employer to make certain
       that people have lunches. It requires that employers pay people for the time worked. And

                                                   5
       you’ve heard that there was a procedure at Marietta Memorial Hospital where employees,
       at the conclusion of their shift, check a box: I didn’t get lunch; so you can get paid. The
       hospital processes that and it pays. That’s what that is all about. They’re trying to weave
       that into this case to make it sound like the hospital is a bully.

       Somehow people aren’t getting their lunches and they’re not getting paid. Well, the first
       part of that happens. This is a nursing profession. You’ve heard it over and over again. If
       you’ve got a patient – and they talk about acuity, the level of acuity, the level of discomfort
       or the medical condition they have. You might need to attend to that patient during your
       lunch hour. You miss your lunch. The question is whether you get paid. The hospital has
       a procedure for getting paid.

       So you heard about that time and time again. In fact, Plaintiff Butler said I got tired of
       checking that box. You got tired of getting paid? Again, that’s a question for another day
       that you don’t have to decide.

(Doc. 80 at 6-7.) Plaintiffs contend that Defendant’s blatant disregard for the Court’s instructions

had the effect of confusing the issues for the jury.

       Plaintiffs’ argument is overblown. The Court’s in limine Order instructed the parties that

they were prohibited from attempting to “litigate the merits of their FLSA class-action suit in this

forum.” (Doc. 73 at 9.) That same Order, however, recognized that some references to the class-

action suit would be necessary. (See id.) Defendant’s closing argument did not cross this line.

Indeed, Defendant referenced the class-action suit for two permissible reasons: (1) to undercut

Plaintiffs’ retaliation claims by noting there were two-thousand other hospital employees who

were potentially part of the class-action suit and who did not face retaliation; and (2) to explain

that all the testimony surrounding the hospital’s lunch policy was only minimally relevant to this

case. There was nothing improper about Defendant’s closing argument on this subject.2




2
 Plaintiffs also argue that Defendant conflated the opt-in class (which had less than 200 members)
with the opt-out class (which had thousands of members). But even if so, Defendant’s argument
remains factual: there were other hospital employees who were potentially a part of the class-
action suit and who did not face retaliation.

                                                  6
        Finally, Plaintiffs argue that Defendant improperly told the jury that admitted evidence was

hearsay. Namely, Plaintiffs refer to Defendant’s statement about Morgan Pittman, a witness who

did not testify:

        Let me say something about Ms. Pitman. They made a big deal about Ms. Pittman. And
        I’m sorry I can’t remember her first name. The reason I can’t remember her first name is
        she didn’t come to testify. They say Ms. Pittman got the job with Jackson Nursing. I don’t
        know how anybody knows that. I think one of the plaintiffs testified she somehow knew.
        We call that hearsay. But Ms. Pittman didn’t come here. I don’t know when she quit. It
        was around the same time.

        But what you don’t know -- and you can’t draw any kind of inference and there was no
        circumstantial evidence. What you don’t know is when the hospital received her
        resignation. And you don’t know if that was prior -- before the time that Mr. Weaver
        negotiated the additional language on the contract with Jackson Nursing. So I will tell
        ignore this stuff about Ms. Pittman. She didn’t come to court. We don’t know what her
        story is. If she had come to court and we had a chance to examine her oath and we had her
        documents, then it would be fair game to talk about her. But it’s not fair game now. It’s
        only speculation.

(Doc. 80 at 8; Doc. 89 at 5-6.) Plaintiffs contend that if the evidence was hearsay, it would have

been excluded and, therefore, Defendant mischaracterized the evidence, resulting in confusion for

the jury.

        Here, following closing argument, the Court instructed the jury that they could, unless

otherwise instructed, consider the testimony of all witnesses. This would have necessarily

included the testimony surrounding Ms. Pittman. Because the Court’s instructions cured any

potential prejudice caused by Defendant’s statements, a new trial is not warranted. See United

States v. Carter, 236 F.3d 777, 787 (6th Cir. 2001) (“As a general matter, juries are presumed to

understand and follow directions from the court.”).

        2. Whether Defendant Violated the “Golden Rule” During Closing Argument

        As an alternative ground for seeking a new trial, Plaintiffs argue that Defendant violated

the “Golden Rule” during its closing argument. “Golden Rule arguments ask the jury to put



                                                 7
themselves in a party’s place, inviting decisions based on bias and prejudice rather than

consideration of the facts.” Life for Relief & Dev. V. Bank of Am., N.A., 2017 WL 3616498, at *4

(E.D. Mich. Aug. 23, 2017) (citing Mich. First Credit Union v. Cumis Ins. Soc., 641 F.3d 240, 249

(6th Cir. 2011)). Plaintiffs assert that it was improper for the Defendant to make the following

statement during closing argument:

       Who gets suspended for two days? Who in this room gets this kind of leeway where year
       after year her boss is telling her you’ve got to do better.”

(See Doc. 80 at 10.)

       Here, the Court finds that Defendant’s argument was not improper. First, Plaintiffs failed

to raise an objection at trial. Hence, Plaintiffs again face a higher burden in demonstrating

prejudice. See Smith, 813 F.3d at 315 (“We require a heightened showing of prejudice when, as

here, a party fails to object.”). Second, Defendant’s closing argument did not invite the jury to

place themselves in the position of any party. Instead, Defendant was impressing upon the jury

that it was reasonable to discipline an employee who failed to improve after being warned. Finally,

even if Defendant did violate the Golden Rule to some extent, there is little evidence to suggest

that Defendant made this singular statement with the purpose of inflaming jury prejudice. See Life

for Relief & Dev., 2017 WL 3616498, at *4 (“Improper arguments made during opening or closing

statements do not require reversal when isolated and not made with deliberate intent to inflame

jury prejudice[.]”). Accordingly, Defendant’s alleged violation of the Golden Rule does not

warrant a new trial.

       3. Whether the Jury’s Verdict was against the Weight of the Evidence

       Plaintiffs’ final ground for seeking a new trial is that the jury’s verdict was against the

weight of the evidence in this case. Plaintiffs argue that Defendant’s entire case relied on the

testimony of Dan Weaver, head of Human Resources at Marietta Memorial Hospital, who

                                                8
maintained that he did not have knowledge of Plaintiffs’ actions sufficient to engage in retaliation.

Plaintiffs assert that because no reasonable jury could have believed Mr. Weaver’s testimony, a

new trial is warranted. The Court disagrees.

       The Court instructed the jury at the close of this case that they were the sole judges of the

credibility of the witnesses and the weight their testimony deserved. Further, that the jury was

permitted to accept or reject the testimony of any witness, in whole or in part. Given that Plaintiffs’

only grievance in this respect is whether the jury should have believed Mr. Weaver’s testimony, a

new trial is not warranted. See United States v. Stone, 487 F.2d 511, 512 (6th Cir. 1973)

(“Appellant’s basic contentions in this regard go only to the credibility of the witnesses, and while

the testimony of the government witnesses was somewhat contradictory, the matter was solely for

the determination of the jury.”).

                                        V. CONCLUSION

       For the reasons stated herein, the Court DENIES Plaintiffs’ Motion for a New Trial [#80].

       IT IS SO ORDERED.

                                                /s/ Algenon L. Marbley___
                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: March 3, 2020




                                                  9
